Citation Nr: 0000154	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include psychosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran 's father


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 13, 1980 to July 
22, 1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 1995 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in St. Paul, Minnesota 
(hereinafter "RO"), which denied entitlement to service 
connection for schizophreniform psychosis.  The veteran 
initiated an appeal and, in September 1996, the RO denied 
service connection for atypical psychosis.  The veteran has 
also asserted that he should be service connected for 
schizophrenia along with manic depressive disorder.  The 
veteran submitted records from Peter S. Miller, M.D., which 
have been considered by the RO.  As the veteran is clearly 
seeking service connection for a psychiatric disorder, 
however it is classified, we have recharactized the issue as 
reflected on the title page.  


FINDINGS OF FACT

The record contains no competent medical evidence of a nexus 
between any current psychiatric disorder, to include 
psychosis, and his period of active service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include psychosis.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the June 1980 induction physical, the examiner noted the 
veteran's psychiatric condition as normal.  The veteran did 
not self-report any psychiatric problems. Service medical 
records indicate the veteran was seen in the emergency room 
in July 1980.  The examiner noted the veteran's difficulties 
with his corporal and captain, and gave his assessment as an 
adjustment problem.  The record does not contain evidence of 
a separation physical.  The record does contain a statement 
signed by the veteran on his last day of service indicating 
that he had undergone a separation physical more than three 
days before and that his condition had not changed.  The file 
reflects that the veteran was discharged from active duty as 
marginal or nonproductive under the Trainee Discharge 
Program.  It was noted that he did not have the potential to 
become a productive soldier.  The veteran was described as an 
extremely anxious, immature person who was obsessively 
preoccupied with a desire to get out of the service.  

The veteran filed a claim for paranoid schizophrenia in 
September 1994.  He reported treatment beginning in February 
1981 at the Hennepin County Jail for schizophrenia.  He also 
reported treatment at the St. Peter Security Hospital and the 
Anoka State Hospital.  Accompanying the claim was a written 
statement by the veteran in which he noted that he had not 
received any treatment for mental illness prior to entering 
the service.  The veteran expressed his belief that his 
problems either began or were substantially magnified during 
his period of basic training.  The veteran also gave an 
outline of the post-service treatment he had received.  

In October 1994, treatment records from the St. Peter 
Security Hospital and the Minnesota Security Hospital were 
received.  The veteran had been admitted in February 1981 
from the Hennepin County Municipal Court.  He had been 
charged with assault against his parents in January 1981.  He 
reported a history of taking drugs.  He also reported that he 
went into the service in June 1980, stayed six weeks, and 
then left.  He reported he was seen by a psychiatrist while 
in service, but did not know the reason for leaving.  
Following the evaluation, the impression was schizophreniform 
psychosis, and it was considered difficult to know whether it 
was a residual drug-induced psychosis or some underlying 
major illness, such as schizophrenia.

A psychiatric report dated April 1981 noted the current 
diagnosis was schizophreniform psychosis and that previous 
diagnoses beginning in 1976 included: behavior disorder of 
adolescence; schizophrenia, paranoid type; character 
disorder; and, chemical dependency, polydrug abuse.  It was 
noted that he had several previous psychiatric 
hospitalizations.  In May 1979 the veteran was sentenced to 
the workhouse due to an assault on his father.  While there 
he was described as severely disorganized, disoriented, and 
apparently hallucinating.  He was committed as mentally ill 
to the Anoka State Hospital.  He was discharged in August 
1979 and readmitted to Hennepin County Medical Center in 
November 1980 after threatening his parents.  In the summary 
it was concluded that he was suffering from an acute 
psychotic state which appeared to be due to schizophreniform 
illness rather than substance abuse.  In the discharge 
summary, dated February 1982, it was noted that the veteran 
was to be transferred from the Minnesota Security Hospital to 
the Anoka State Hospital.  In reporting his history it was 
noted that the veteran had completed basic training and was 
given an honorable discharge due to the inability to adjust 
to military life.  The final diagnosis was schizophreniform 
psychosis, probably drug induced, resolved.  

In February 1982, the veteran was admitted to Anoka State 
Hospital.  The veteran's criminal, social, medical, and 
psychiatric histories and present condition were noted.  The 
diagnosis was atypical psychosis, schizophreniform, drug 
related, resolved.  A discharge summary in April 1982 noted 
the veteran's criminal, social, medical, and psychiatric 
histories and present condition.  Specifically, it was noted 
that the veteran had been transferred from St. Peter Hospital 
to Anoka State Hospital following treatment for psychosis 
associated with violent behavior towards others.  The 
diagnoses given was atypical psychosis, drug related, 
resolved.  

In May 1988, the veteran was voluntarily admitted to the 
Hennepin County Medical Center with complaints of psychotic 
symptoms.  The examiner noted the veteran's history and 
current condition, including explosive speech and delusions.  
The assessment given was atypical psychosis, recurrent, 
exacerbated by mixed substance abuse.  

In January 1995, the RO received a memo from the Hennepin 
County Jail psychologist indicating it had no records 
pertaining to the veteran dating back to 1981.  

Dr. Miller examined the veteran in April 1996.  Dr. Miller's 
diagnoses included anxiety disorder and bipolar disorder.  
Treatment notes from Dr. Miller noted the veteran's history 
and listed his diagnoses as phobias, mixed bipolar mood 
pattern, and hallucinations.  Additional treatment notes in 
1996 and 1997 noted the veteran's recent history and 
condition, and repeated his diagnosis of anxiety and bipolar 
disorders.  None of Dr. Miller's notes makes reference to the 
veteran's period of service.  

In June 1996, the veteran and his father testified at a 
hearing before the RO.  The veteran testified about his 
reasons for entering the military and his discipline problems 
prior to his discharge.  The veteran stated his belief that 
his period of service made his psychiatric problems worse.  

In April 1997, the RO contacted the Social Security 
Administration and requested copies of any records it had 
regarding the veteran.  In September 1997, the Social 
Security Administration informed the RO that it was unable to 
locate the veteran's records.  

In September 1997, the veteran underwent a VA mental 
disorders examination.  The examiner first stated that he had 
examined the claims file and medical records, and that the 
veteran carried a diagnosis of atypical psychosis and a long 
history of substance abuse and manic features.  The veteran's 
history and prior treatment was noted.  The examiner reported 
that he agreed with previous opinions that the veteran's 
illness was not service connected.  The examiner concluded by 
noting: the veteran's personality disorder and substance 
abuse pre-dated his military service; the veteran was 
relatively asymptomatic and showed no signs of psychosis, 
significant depression, or any organic or brain impairment; 
and, the veteran's psychotic episodes were most likely drug-
related and not on a schizophrenic basis, nor indicative of 
bipolar disorder.  

Applicable Law

The veteran contends, in essence, that the RO erred in 
failing to grant service connection for his acquired 
psychiatric disorder, to include psychosis.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1469 (Fed.Cir. 1997).  Thus, the threshold 
question before the Board is whether the veteran has 
presented a well-grounded claim for service connection.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Service connection for psychoses may be presumed if a veteran 
served for 90 days or more either during a period of war or 
after January 1, 1947 and the condition manifested to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well-grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

Analysis

As discussed below, the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
psychosis, is not well grounded.  

There is no mention in the veteran's service medical records, 
including his induction examination, of any psychiatric 
disorders.  Essentially, the veteran was separated from 
service under a Trainee Discharge Program when it was 
concluded that he did not have the potential to become a 
productive soldier.  While the diagnosis has varied over the 
years, no competent medical evidence has been provided that 
relates any current psychiatric disorder to service.  

It is clear from the record that the veteran suffers from a 
current psychiatric disorder. In 1996, Dr. Miller diagnosed 
anxiety disorder and bipolar disorder.  During the 1997 VA 
examination, the examiner diagnosed atypical psychosis.  Due 
to the differences of opinion between the health care 
professionals, the exact nature of the disorder is not clear.  
What is clear, however, is that the record contains no 
evidence of the incurrence of a disease or injury during the 
veteran's period of service.  Furthermore, none of the 
doctors linked the veteran current condition to his period of 
service.  Thus, there is no competent medical evidence of a 
nexus or link between the veteran's current illness and his 
period of service.  In regard to a psychosis, the evidence 
has varied as to whether the veteran has a psychosis; 
however, assuming for the sake of argument that the veteran 
had a psychosis first shown in 1981, he is still not entitled 
to service connection because as the veteran served for fewer 
than 90 days, he is not entitled to the statutory presumption 
of service connection for a psychosis manifesting to a 
compensable degree within one year of separation.  

As discussed above, no competent medical evidence has been 
presented linking any current psychiatric disorder to 
service.  Due to the veteran's lack of medical training or 
experience, his opinion is not sufficient to provide a nexus.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  In 
view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for an acquired 
psychiatric disorder, to include psychosis, are not present.  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when the RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to an adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet.App. 425, 423 
(1996).  

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection.  See Epps, 126 F.3d at 1469.  
It appears that the treatment records identified by the 
veteran have been obtained, and while SSA records could not 
be obtained there was no indication from the veteran that 
there were additional records that could be obtained to 
support his claim.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed.Cir. 1997).  However, the Board views the 
Statement of the Case and Supplemental Statements of the Case 
provided by the RO and its discussion as sufficient to inform 
the veteran of the elements necessary to well ground his 
claim, and to explain why his current attempt fails.  
Robinette v. Brown, 8 Vet.App. 69, 77-79 (1995).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include psychosis, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

